Citation Nr: 1602656	
Decision Date: 01/28/16    Archive Date: 02/05/16

DOCKET NO.  14-21 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for breast cancer status post double mastectomy.  

2.  Entitlement to service connection for ovarian cancer status post hysterectomy.


REPRESENTATION

Appellant represented by:	Robert W. Legg, Attorney


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from January 1986 to January 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The claims file was subsequently transferred to the RO in Atlanta, Georgia.    

The issue of entitlement to service connection for breast cancer is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

In a written statement received in December 2014, prior to the promulgation of a Board decision, the Veteran's representative indicated that the Veteran wished to withdraw the issue of entitlement to service connection for ovarian cancer status post hysterectomy.


CONCLUSION OF LAW

The criteria for the withdrawal of the issue of entitlement to service connection for ovarian cancer status post hysterectomy have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific errors of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the claimant or the claimant's authorized representative.  38 C.F.R. § 20.204(a).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b)(1).

In her May 2014 substantive appeal, the Veteran perfected an appeal as to the issue of entitlement to service connection for ovarian cancer.  However, in a December 2014 correspondence, prior to the promulgation of a Board decision, the Veteran's attorney indicated that the Veteran requested to withdraw the appeal as to this issue.  Thus, the Board finds this issue is no longer for appellate consideration.  


ORDER

The appeal for entitlement to service connection for ovarian cancer is dismissed.


REMAND

The Veteran seeks entitlement to service connection for breast cancer.  Specifically, she contends that she developed breast cancer as a result of in-service radiation exposure sustained while administering diagnostic X-rays as a dental assistant.  Unfortunately, the Board finds that additional development must be undertaken before this claim can be adjudicated on the merits.  

In correspondence dated in August 2012, the Director of the Post 9-11 Environmental Health Program opined that it was unlikely that the Veteran's breast cancer could be attributed to radiation exposure while in military service.  The Director explained that Cumulative Occupational Exposure History to Ionizing Radiation (AF Form 1527-2) indicated that the Veteran was exposed to ionizing radiation with a total effective dose equivalent of 0.466 rem, and that the Health Physics Society in their position statement PS010-1, Radiation Risk in Perspective, revised in August 2004, indicated that below 5-10 rem (which included occupational and environmental exposures), risks of health effects were either too small to be observed or were nonexistent.

In September 2012, based on this opinion and following review of the evidence in its entirety, the Director of Compensation Service concluded that there was no reasonable possibility that the Veteran's breast cancer resulted from in-service radiation exposure.

However, in correspondence dated in December 2014, a private specialist in internal medicine hired by the Veteran's attorney opined that it was "at least as likely as not" that the Veteran's in-service exposure to radiation caused or contributed to her 1995 breast cancer diagnosis.  In support of this conclusion, the internal medicine specialist indicated that the Veteran was exposed to levels of radiation beyond those indicated in her Air Force records, and that breast cancer was a scientifically proven consequence of X-ray exposures like that caused by the Veteran's in-service employment as a dental assistant.  Moreover, the internal medicine specialist indicated that the Veteran's breast cancer was not caused by genetic abnormalities or other identified factors.  The specialist cited several recent peer-reviewed, journal-published research treatise in support of his opinions.

In addition, in his December 2014 correspondence, the private internal medicine specialist criticized the bases used by the Director of the Post 9-11 Environmental Health Program to form his negative nexus opinion.  First, the internal medicine specialist indicated that the radiation dose relied on by the Director was an estimate and not derived from a measurement of the Veteran's actual in-service radiation exposure because the Air Force failed to maintain correct and accurate records.  Moreover, the internal medicine specialist indicated that the Director relied on position statement PS010-1, Radiation Risk in Perspective, by the Health Physics Society, which the specialist classified as a trade group rather than a scientific organization.  Specifically, the internal medicine specialist explained that position statement PS010-1, Radiation Risk in Perspective, was not peer reviewed, had never been accepted and/or published in any scientific journal, and was outdated.  

The Board emphasizes that the December 2014 correspondence from the Veteran's private internal medicine specialist was received over two years after the Director of the Post 9-11 Environmental Health Program rendered his negative nexus opinion in August 2012.  The Board also notes that it is unclear whether the Veteran's internal medicine specialist is also a specialist in oncology.  As such, the Board finds that a VA oncology expert must consider the private December 2014 medical opinion (and the medical treatise evidence cited therein) that was submitted by the Veteran after the Director of the Post 9-11 Environmental Health Program opinion had already been obtained before rendering a new opinion concerning the probability that the Veteran's in-service radiation exposure caused her breast cancer.  

Accordingly, the case is REMANDED for the following action:

1.  Submit this claim to the Undersecretary for Benefits with a direction that he obtain an advisory medical opinion from the Undersecretary for Health.  The Undersecretary for Health must consider all of the regulatory factors set forth in 38 C.F.R. § 3.311(e).  These are (1) the probable dose, in terms of dose, type, rate, and duration as a factor in inducing the disease, taking into account any known limitations in the dosiometry devices employed in its measurement or the methodologies employed in its estimation; (2) the relative sensitivity of the involved tissue to induction, by ionizing radiation, of the specific pathology; (3) the Veteran's gender and pertinent family history; (4) the Veteran's age at the time of exposure; (5) the time lapse between exposure and onset of the disease; and (6) the extent to which exposure to radiation, or to other carcinogens, outside of service may have contributed to the development of the claim.  To the extent that the Undersecretary for Health relies on the National Institute for Occupational Safety and Health (NIOSH) Interactive Radioepidemiological Program (IRP), he or she must explain the algorithms used by that program, including a discussion of whether and how it accounts for the factors set forth in 38 C.F.R. § 3.311(e).  The Undersecretary for Health must also review the December 2014 medical opinion (and the medical treatise evidence cited therein) submitted by the Veteran and include a discussion of this evidence when preparing an opinion as to the likelihood that the Veteran's breast cancer was caused by in-service radiation exposure.  

2.  After completion of the above development, the Veteran's claim should be readjudicated.  If the determination remains unfavorable to the Veteran, she and her attorney should be provided with a supplemental statement of the case and given an opportunity to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


